Citation Nr: 1543245	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-11 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for rash on legs, face, waist, and feet, including as due to undiagnosed illness.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to August 1963, from July 1991 to December 1991, and from January 1993 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.   

In a July 2011 letter, the Veteran asserted that there was clear and unmistakable error (CUE) in a prior rating decision.  There were several rating decisions prior to the current rating decision on appeal.  The Veteran did not specify which prior rating decision he believes contains CUE.  If he wishes to file a CUE claim he must specify which rating decision he believes contains CUE.

The Board notes that the Veteran submitted additional evidence in support of his claim subsequent to the March 2014 statement of the case.  His substantive appeal was received by VA in April 2014.  The Veteran did not request RO review of this evidence and thus it is assumed that he waives RO review of this evidence.  


FINDING OF FACT

The Veteran has an undiagnosed illness characterized by skin rashes.


CONCLUSION OF LAW

The criteria for service connection for a skin rash disability, due to undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran contends that service connection for his skin rashes is warranted.  At his June 2015 hearing, the Veteran's representative noted that different doctors have provided different opinions as to what the Veteran's skin rash could be.  He asserted that the conflicting medical opinions indicate that the Veteran actually has an undiagnosed skin rash disability.  As explained below, the Board agrees and finds that service connection for a skin rash disability, due to undiagnosed illness, is warranted. 

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995 -97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968 -72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 
 
Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case. 

The Veteran's service treatment records are silent to any complaints or treatment for a skin rash.  

An April 2001 private treatment record notes that the Veteran had recurrent, previously treated, itchy feet.  The Veteran reported that it first occurred when in Saudi Arabia.  The assessments were tinea pedis and impetigo.
VA medical records dated in February and August 2008 indicate that the Veteran's feet had tinea pedis.

February 2009 VA treatment records indicate that the Veteran had a rash on his 2nd toes, his right forearm and behind the knees.  The examiner did not provide a diagnosis for the rashes.  

In June 2009, the Veteran sought VA treatment for a rash on his lower extremities.  He reported that he was exposed to toxins and oil fires in the Persian Gulf.  He stated that in January of 1992 he started to have rashes all over his body.  The Veteran reported that he was told that it was a fungus, but it did not go away when he was prescribed antifungal creams.  The examiner noted that the Veteran did not have target lesions or urticaria and that there was no evidence of cellulitis or bacterial infection.  She said that it appeared to be a vasculitic rash.  The Veteran was scheduled for a dermatological consult. 

An August 2009 VA outpatient record indicates that the VA dermatologist cancelled the Veteran's appointment without seeing the Veteran.  The dermatologist stated that there was no way that it could be a "vasculitic rash" and that it sounded more like xerotic dermatitis, and that there also could be a component of stasis dermatitis.  

On VA examination in September 2010, the Veteran reported recurring rashes.  The examiner noted that at that time no rashes were present.  The examiner thought that the Veteran had two different types of rashes that occur, on the legs it appeared to be a dermatitis that responded favorably to topical steroids and is not related to a specific exposure event in southwest Asia.  She stated that the Veteran also appeared to have a chronic urticaria.  She stated that the etiology of urticaria is unknown and in 80 percent of cases is felt to be idiopathic and that its recurrence could not be related to a specific exposure.

A January 2010 letter from a private physician's assistant and doctor indicates that the Veteran's history and examination findings were consistent with urticaria.  They noted that further workup was prudent to rule out other systemic disease.  
A June 2011 private treatment record indicates that the Veteran had urticaria. 

The Board recognizes that the September 2010 VA examiner opined that the Veteran's skin rash disabilities were unrelated to the Veteran's service in Southwest Asia.  However, the Board has reviewed the medical evidence as a whole and is finds that the evidence is at least in equipoise that the Veteran's skin rash disability is due to undiagnosed illness.  When an applicable disability is found to be due to undiagnosed illness, a Veteran who has the requisite service in Southwest Asia is presumed to have that disability due to his service in that area.  Here, the Veteran exhibited signs or symptoms of skin rashes periodically post-service, which are objective signs of undiagnosed illness under 38 C.F.R. § 3.317(b).  Although different examiners have attributed the Veteran's skin rashes to known clinical diagnoses, some of them have couched their diagnoses in indefinite terms, such as it "appears" that the Veteran has a particular type of rash.  Furthermore, different examiners have disagreed as to the type of skin rash the Veteran experiences.  Given the disagreement among the medical personnel and given the degree of uncertainty exhibited by the medical examiners, the Board finds that the Veteran's skin rash disability has not clearly been attributed to a known diagnosis, and thus is considered to be due to an undiagnosed illness.  As the Board has found that the Veteran's skin rash disability is due to an undiagnosed illness, such is presumed to be due to his exposure to toxins while serving in Saudi Arabia.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  Accordingly, service connection for rash on legs, face, waist, and feet is warranted.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for rash on legs, face, waist, and feet, as due to undiagnosed illness, is granted.


____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


